Case: 14-13077   Date Filed: 01/26/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13077
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 2:12-cv-03508-AKK



DAVID M. SNIDER,

                                                            Plaintiff-Appellant,

                                  versus

UNITED STATES STEEL - FAIRFIELD
WORKS MEDICAL DEPARTMENT,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (January 26, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-13077     Date Filed: 01/26/2015    Page: 2 of 4


      David Snider appeals the partial dismissal and partial summary judgment

against his complaint that his employer, United States Steel, placed him on medical

leave based on a perceived mental disability that he was unable to manage his

anger, in violation of the Americans with Disabilities Act of 1990, 42 U.S.C.

§ 12112(a), and the ADA Amendments Act of 2008, PL 110-325, 122 Stat. 3553

(2008), and that US Steel denied his requests to return to work to retaliate after he

filed workplace grievances and a charge of discrimination, in violation of the

Disabilities Act, 42 U.S.C. § 12203(a), and Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e-3(a). The district court dismissed Snider’s complaint

about a violation of the Amendments Act on the ground that it did “not establish a

cause of action separate from the [Disabilities Act]” and his complaint of

retaliation for failure to exhaust available administrative remedies. Later, the

district court entered summary judgment against Snider’s complaint of

discrimination on the ground that he failed to establish a prima facie case and, in

the alternative, that he failed to prove that the legitimate, non-discrimination reason

proffered for placing him on medical leave was a pretext for discrimination. We

affirm.

      Snider argues that he established a prima facie case that he was

discriminated against based on a perceived mental disability, but we need not

address this argument because we can affirm the summary judgment in favor of US


                                          2
                 Case: 14-13077   Date Filed: 01/26/2015    Page: 3 of 4


Steel on the alternative ground stated by the district court. Before we will reverse a

“judgment that is based on multiple, independent grounds, an appellant must

convince us that every stated ground for the judgment against him is incorrect.”

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If the

“appellant fails to challenge properly on appeal one of the grounds on which the

district court based its judgment, he is deemed to have abandoned any challenge of

that ground . . . .” Id. Because Snider does not challenge the ruling that he failed to

prove that the reason proffered for placing him on medical leave was a pretext for

discrimination, “it follows that the judgment [in favor of US Steel] is due to be

affirmed,” id.

      Snider also has abandoned any challenge that he might have made to the

dismissal of his complaint of retaliation. “[T]he law is by now well settled in this

Circuit that a legal claim or argument that has not been briefed before the court is

deemed abandoned and its merits will not be addressed.” Holland v. Gee, 677 F.3d

1047, 1066 (11th Cir. 2012) (quoting Access Now, Inc. v. Sw. Airlines Co., 385

F.3d 1324, 1330 (11th Cir. 2004)). Snider argues that he submitted sufficient

evidence of retaliation to survive summary judgment, but the district court

dismissed Snider’s complaint of retaliation on the ground that he failed to exhaust

his administrative remedies. We deem abandoned any argument that Snider could

have made against the dismissal of his complaint of retaliation.


                                           3
      Case: 14-13077   Date Filed: 01/26/2015   Page: 4 of 4


We AFFIRM the summary judgment in favor of US Steel.




                               4